DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant’s information disclosure statement of 6/24/19 has been received and made of record.  Note the acknowledged PTO-1449 enclosed herewith.   

Preliminary Amendment
The Preliminary Amendment filed 2/5/20 has been received and made of record.   As requested, claims 1-15 and 36-47 have been cancelled and clams 18-32, 48 and 49 have been amended.  Claims 16-33, 48 and 49 pending.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it recites “Disclosed herein are embodiments…” which can be implied.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: para. [0009], lines 2, “drawings” should be --drawing--; and para. [0012], line 3, “drawings” should be --drawing--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-33, 48 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0320434 (“Ingram et al.”).
As regards claim 16, Ingram et al. discloses a negative-pressure system (100) for providing negative-pressure therapy to a tissue site (103, see the abstract), the system comprising: a wound dressing layer (contact layer 110) comprising an open-cell foam (see para. [0065], which discloses the contact layer can be constructed from an open-cell foam); a cover (106) configured to be placed over the wound dressing layer and 3 which is 30kg/m3, thereby being at least 24 kg/m3 (see para. [0066], lines 23-25). 
Ingram et al. fails to teach the wound dressing layer having a 50% compression force deflection of not more than about 4.8 kPa and exhibiting a density increase of a factor of at least 12 at about -75 mmHg.
However, Ingram et al. discloses that if negative pressure is applied to contact layer (110), the stiffness of the contact layer in the direction of thickness of the contact layer  allows the contact layer to be more compliant or compressible, and that the pore size may vary according to needs (see para. [0069], lines 11-24).  It has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  As such, it would have been obvious to one having ordinary skill in the art before the effective time of filing to design contact layer (110) having a 50% compression force deflection of not more than about 4.8 kPa and exhibiting a density increase of a factor of at least 12 at about -75 mmHg depending upon the desired aggressiveness of disruption to debris 130 and tearing (see para. 0094, lines 34-40). 
As regards claims 17-20, modified Ingram et al. discloses the negative-pressure system of claim 16, having a 50% compression force deflection of not more than about 4.5 kPa, a 50% compression force deflection of not more than about 4.0 kPa, a 50% In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  As such, it would have been obvious to one having ordinary skill in the art before the effective time of filing to design contact layer (110) having a 50% compression force deflection of not more than 4.5 kPa, a 50% compression force deflection of not more than about 4.0 kPa, a 50% compression force deflection of not more than about 3.5 kPa, or a 50% compression force deflection of not more than about 3.0 kPa depending upon the desired aggressiveness of disruption to debris and tearing (see para. 0094, lines 34-40). 
As regards claim 21, Ingram et al. discloses the negative-pressure system of any of claim 16, having a density of at least 28 kg/m3 (see para. [0066], lines 23-25 which discloses the contact layer has a density of 3g/cm3 which is 30kg/m3, thereby being at least 28 kg/m3).
As regards claims 22-24, Ingram et al. discloses the negative-pressure system of claim 16, having a density of at least 32 kg/m3, a density of at least 36 kg/m3, or a density of at least 40 kg/m3 (see para. [0066], lines 28-29 which discloses the contact layer has a compressed density of 0.15g/cm3 which is 150 kg/m3, thereby being at least 32 kg/m3, 36 kg/m3 and 40kg/m3).
As regards claim 25-28, Ingram et al. discloses the negative-pressure system of claim 16, exhibiting a density increase of a factor of at least 5 at about -25 mmHg, exhibiting a density increase of a factor of at least 9 at about -50 mmHg, 
However, it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  As such, it would have been obvious to one having ordinary skill in the art before the effective time of filing to design contact layer such that it exhibits a density increase of a factor of at least 5 at about -25 mmHg, a density increase of a factor of at least 9 at about -50 mmHg, a density increase of a factor of at least 14 at about -100 mmHg, or  a density increase of a factor of at least 16 at about -125 mmHg depending upon the desired aggressiveness of disruption to debris 130 and tearing (see para. 0094, lines 34-40). 
As regards claim 29, modified Ingram et al. discloses the negative-pressure system of claim 16, wherein the open-cell foam is hydrophobic (see para. [0069], lines 17-18, which discloses the foam may be hydrophobic).
As regards claim 30, modified Ingram et al. discloses the negative-pressure system of claim 16, wherein the open-cell foam is formed from polyurethane (see para. [0064], which discloses the wound dressing layer may be constructed from polyurethane).
As regards claim 31, modified Ingram et al. discloses the negative-pressure system of claim 16, wherein the negative-pressure source is an open loop negative-pressure source (there is no disclosure of a feedback loop, thus the negative pressure source is open).
As regards claim 32, modified Ingram et al. discloses the negative-pressure system of claim 16, wherein the negative-pressure source is not configured to be controlled in response to a signal from a pressure sensor associated with the sealed space (there is no disclosure of a pressure sensor, thus the negative pressure source is not controlled in response to a signal from a pressure sensor).
As regards claim 33, Ingram et al. discloses a method for providing negative-pressure therapy to a tissue site (see the abstract and para. [0006] via system 100), the method comprising: positioning a wound dressing layer (110) comprising an open-cell foam (see para. [0064], which discloses the contact layer can be constructed from an open-cell foam); placing a sealing member (drape 106) over the wound dressing layer and sealing the sealing member to tissue surrounding the tissue site to form a sealed space see para. [0037]); fluidly coupling a negative-pressure source (104) to the sealed space (see the abstract); and operating the negative-pressure source to draw fluid from the tissue site through the wound dressing layer and generate a negative-pressure in the sealed space (see the abstract and para. [0037]).  Ingram et al. further teaches the contact layer has a density of 3g/cm3 which is 30kg/m3, thereby being at least 24 kg/m3 (see para. 0066], lines 23-25). 
Ingram et al. fails to teach the wound dressing layer having a 50% compression force deflection of not more than about 4.8 kPa and exhibiting a density increase of a factor of at least 12 at about -75 mmHg.
However, Ingram et al. discloses that if negative pressure is applied to contact layer (110), the stiffness of the contact layer in the direction of thickness of the contact layer  allows the contact layer to be more compliant or compressible, and that the pore In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  As such, it would have been obvious to one having ordinary skill in the art before the effective time of filing to design contact layer (110) having a 50% compression force deflection of not more than about 4.8 kPa and exhibiting a density increase of a factor of at least 12 at about -75 mmHg depending upon the desired aggressiveness of disruption to debris 130 and tearing (see para. 0094, lines 34-40). 
As regards claim 48, modified Ingram et al. discloses the method claim 33, wherein the negative-pressure system does not receive feedback from a pressure sensor associated with the sealed space (there is no disclosure of a pressure sensor, thus the negative pressure source is not controlled in response to a signal from a pressure sensor).
As regards claim 49, modified Ingram et al. discloses the method claim 33, wherein the negative-pressure source is an open loop negative-pressure source (there is no disclosure of a feedback loop, thus the negative pressure source is open).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in that it discloses foams for use in wound treatment systems.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796.  The examiner can normally be reached on Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.